The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Final office action is in response to communication regarding application 15/698110 dated 3/8/2021. In applicant’s amendments,Claim 6 is cancelledClaims 1, 7 and 12 are amended.
Claims 1-5, 7-16 are currently pending and have been rejected as follows.

Response to Amendments
The objection to the drawing and the 112 rejection in the previous office action are withdrawn due to applicant amending the drawings and claims.
The 101 rejection in the previous office action is maintained.
The 103 rejection in the previous office action is maintained.
Response to 101 Arguments
Applicant argues the claims as a whole amount to more than an abstract idea. Applicant argues that the system is implemented using a number of electronic components such as CPU, ROM and I/O interface. Applicant further argues that claims do not related to the personal behavior of individuals nor does it related to relationships or interactions between people.
Applicant’s arguments have been considered but are not persuasive. The claims recite to the abstract idea of determining the effectiveness of performance incentives. The limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas. The claims recite performance incentives for motivating employees. These involve managing personal behavior or relationships or 

Response to Prior Art Arguments
Applicant argues that the references are not directed to determining the effectiveness of performance incentives as described by the claim 1, thus, the rejection of claim 1 in combination with Ballow and Dricer is improper and should be withdrawn.
Applicant’s arguments have been considered but are not persuasive. The Ballow reference is in the art of business performance management (Ballow paragraph [0004]). The Dreicer reference is the art of collecting, curating, aggregating, and displaying metrics data (Dreicer paragraph [0002]). These references are analogous art. The 103 rejection is proper.










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-5, 7-16 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea.
First, it is determined whether the Claims are directed to a statutory category of invention. See MPEP 2106.03(II). Here, Claims 1-5, 7-16 are directed to a system. Therefore, the Claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test. 
2A PRONG ONE:
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical 
Regarding Independent Claim 1, the limitations of Claim 1 that recite an abstract idea are identified in bold below:
A system for determining the effectiveness of performance incentives, said system comprising: 
a central processing unit; 
a display device coupled to said central processing unit for displaying information to a user of said system; 
a first memory unit coupled to said central processing unit for storing a computer program for execution by said central processing unit; 
a selection module coupled to said central processing unit for allowing a user of said system to select from a plurality of predetermined analytic functions; 
a second memory unit coupled to said central processing unit for storing predetermined sets of historic performance analytic data; 
an input module coupled to said central processing unit for allowing a user of said system to enter into said system current performance analytic data; 
an analysis module coupled to said central processing unit for measuring said current performance analytic data with said historic performance analytic data using a selected one of said predetermined analytic functions; 
wherein said predetermined analytic functions being selected from the group consisting of a metric correlation analysis, an incentive plan effectiveness analysis and an incentive target setting analysis
wherein said computer program is executed by said central processing unit to control said display device, said first and second memory units, said selection module, said input module and said analysis module to implement said system.
Accordingly, the Claim recites to the abstract idea of determining the effectiveness of performance incentives. The above limitation in bold fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas, enumerated in the PEG, in that they recite managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Accordingly, under Prong 1 of Step 2A of the Alice/Mayo test, Claim 1 recites an abstract idea. 
2A PRONG TWO:
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claim 1 recites additional elements yet these additional elements do not integrate the abstract idea into a practical application. In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “and additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h).
Here, although additional elements are recited (such as a system, a central processing unit, a display device coupled to said central processing unit for displaying information to a user of said system, a first memory unit coupled to said central processing unit for storing a computer program for execution by said central processing unit, a selection module coupled to said 
Claim 1 merely invokes such additional elements as a tool to perform the abstract idea. Implementation of an abstract idea on a generic computer is not indicative of integration into a practical application. Similar to the limitations of Alice Corp. Pty. Ltd. V. CLS Bank Int’l, Claim 1 merely recites a commonplace business method (i.e., determining the effectiveness of performance incentives) being applied on a general purpose computer. MPEP § 2106.05(f). 
Furthermore, Claim 1 generally links the use of the abstract idea to a particular technical environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems. Likewise, Claim 1 implying that the management of predetermined work is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of 
Since Claim 1 recites an abstract idea and fail to integrate the abstract idea into a practical application, Claim 1 is “directed to” an abstract idea.
STEP 2B:
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons. 
Claim 1, the recitation of various additional elements within the claims are acknowledged.  As discussed with respect to Prong Two of Step 2A, although additional elements are recited, Claim 1 merely invokes such additional elements as a tool to perform the abstract idea. See MPEP § 2106.05(f). 
Furthermore, as discussed above with respect to Prong Two of Step 2A, Claim 1 merely recites additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 USPQ2d 1750 (Fed. Cir. 2014); Bilski v. Kappos, 561 U.S. 593, 95 USPQ2d 1001 (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Systems, Claim 1 implying that the abstract idea of determining the effectiveness of performance incentives is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the Claims to the computer field, i.e., to execution on a generic computer.
Even when considered as an ordered combination, the additional limitations of Claim 1 does not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements "as an ordered combination," and determine that "the computer 
Claims 2-5, 7-16 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to Independent Claim 1. Claim 7 recites an authentication module coupled to said central processing unit. Claim 7 further recites a computer network access module coupled to said central processing unit. Claim 12-14 recite an Internet webserver. Claims 15 and 16 further limit the second memory to be a database or a database residing on the Internet respectively. The Dependent Claims only further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the Claims that transform the judicial exception into a patent eligible application such that the Claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-8, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ballow et al. (Pub. No. US 2005/0209945 A1, hereinafter Ballow) and further in view of Dreicer et al. (Pub. No. US 2016/0026377 A1).

Regarding Claim 1, 
A system for determining the effectiveness of performance incentives plans (Ballow: Paragraph [0042], “The functionalities disclosed herein facilitate performance monitoring 340 by providing a consistent system for measuring the performance of the company and a simple user interface to determine exceptions and root causes of poor performance.”; Abstract), said system comprising: 
a central processing unit (Ballow: Paragraph [0027], “FIG. 1, an exemplary system for implementing the invention includes a general purpose computing device in the form of a computing ; 
a display device coupled to said central processing unit for displaying information to a user of said system (Ballow: Paragraph [0030], “A monitor 36, or other type of display device, is also connected to the system bus 38 via an interface, such as a video input/output 34.”; Paragraph [0014], “displaying the hierarchical representation to advise the user of possible management strategies to increase the TRS value.)”); 
a first memory unit coupled to said central processing unit for storing a computer program for execution by said central processing unit (Ballow: Paragraph [0027], “The system memory 22 may store information and/or instructions for use in combination with processing unit 32.”; Figure 1); 
a second memory unit coupled to said central processing unit for storing predetermined sets of historic performance analytic data (Ballow: Paragraph [0031], “In one embodiment, the remote computer 68 is a server coupled with a database of historical financial data for a plurality of companies.”); 
an input module coupled to said central processing unit for allowing a user of said system to enter into said system current performance analytic data (Ballow: Paragraph [0030], “A user may enter commands and/or information, as discussed below, into the computing environment 20 through input devices such as mouse 56 and keyboard 58. Other input devices (not shown) may include a microphone (or other sensors), joystick, game pad, scanner, or the like. These and other input devices may be connected to the processing unit 32 through a serial port interface 54 that is coupled to the system bus 38, or may be collected by other interfaces, such as a parallel port interface 50, game port or a universal serial bus (USE).”); 
an analysis module coupled to said central processing unit (Ballow: Paragraph [0029], “number of program modules may be stored on the hard disk, external disk 48, ROM 30 or RAM 24, including an  for measuring said current performance analytic data with said historic performance analytic data using a selected one of said predetermined analytic functions and displaying the result on said display screen (Ballow: Paragraph [0054], “TEP represents one metric for annualizing and managing current and future value that bridges the gap between internal performance metrics and external metrics such as TRS. The TEP 510 of a company may be defined to include economic profit portions attributable to the current year, future value, capital charges, financing, and the like, or any combination thereof. The TEP 510 may be calculated for a given year, such as for tracking historical performance 520 of a company, or may be calculated for the enterprise as a whole.;”) 
wherein said predetermined analytic functions being selected from the group consisting of a metric correlation analysis (Ballow: Figures 5A and 5B; Paragraph [0044], “TRS can be calculated for a given shareholder by adding dividends to any stock price appreciation and dividing the resultant value by the shareholder's original investment. Coupling the external metric TRS with internal metrics of performance allows the company to see exactly what drives shareholder value.), an incentive plan effectiveness analysis (Ballow: Paragraph [0043], “Finally, exemplary methodology activities for enablers 350 include establishing, analyzing, and adapting employee incentive and rewards programs 352 and policies and procedures 354,”; Figure 3, element 350) and an incentive target setting analysis function (Ballow: Figures 5A and 5B, element 530).
said analysis module being integrated with said central processing unit and said second memory unit (Ballow: Paragraph [0029], “number of program modules may be stored on the hard disk, external disk 48, ROM 30 or RAM 24, including an operating system (not shown), one or more application programs 26, other program modules (not shown), and program data 28.”; Figure 1)
a display screen coupled to said central processing unit and to said second memory unit for displaying the results of said predetermined analytic functions; (Ballow: Paragraph [0030], “A monitor ; and 
wherein said computer program is executed by said central processing unit to control said display device, said first and second memory units…said input module and said analysis module to implement said system (Ballow: Paragraph [0027], “The processing unit 32 may perform arithmetic, logic and/or control operations by accessing system memory 22.”; Figure 1).
Yet, Ballow does not teach:
a selection module coupled to said central processing unit for allowing a user of said system to select from a plurality of predetermined analytic functions; 
said selection module
However, in the same field of endeavor, Dreicer teaches:
a selection module coupled to said central processing unit for allowing a user of said system to select from a plurality of predetermined analytic functions (Dreicer: Paragraph [0038], “Metrics analytics function system 118 allows a user to select or define functions for analyzing metrics. In one exemplary embodiment, a user can determine a new metric for an organization based upon available data sets, such as a number of persons that received aid as a function of a population of available persons for receiving the aid.”; Paragraph [0066], “Algorithm 500 can be implemented in hardware or suitable combination of hardware and software.”; Paragraph [0071], “At 510, it is determined whether a user has selected a function control, such as by selecting to retrieve or enter functions from a graphic user interface function selection control or in other suitable manners.”); 
said selection module (Dreicer: Paragraph [0038], “Metrics analytics function system 118 allows a user to select or define functions for analyzing metrics. In one exemplary embodiment, a user can determine a new metric for an organization based upon available data sets, such as a number of persons 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballow’s mapping total return to shareholder to incorporate a selection module coupled to said central processing unit for allowing a user of said system to select from a plurality of predetermined analytic functions; and said selection module as taught by Dreicer. One of ordinary skill in the art would have been motivated to make these modifications in order to allow experts and practitioners to effectively monitor and evaluate in timely and truly informed ways (Dreicer: Paragraph [0003]).

Regarding Claim 2, Ballow in view of Dreicer teach The system of claim 1.
Ballow further teaches, …said analysis module to measure said current performance analytic data with said historic performance analytic data (Ballow: Paragraph [0054], “TEP represents one metric for annualizing and managing current and future value that bridges the gap between internal performance metrics and external metrics such as TRS. The TEP 510 of a company may be defined to include economic profit portions attributable to the current year, future value, capital charges, financing, and the like, or any combination thereof. The TEP 510 may be calculated for a given year, such as for tracking historical performance 520 of a company, or may be calculated for the enterprise as a whole.;”).
Dreicer further teaches, wherein a user can select from a plurality of time frames (Dreicer: Paragraph [0043], “In one exemplary embodiment, high/low data system 202 can generate a user …
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballow’s mapping total return to shareholder to incorporate a user can select from a plurality of time frames as taught by Dreicer. One of ordinary skill in the art would have been motivated to make these modifications in order to allow experts and practitioners to effectively monitor and evaluate in timely and truly informed ways (Dreicer: Paragraph [0003]).


Regarding Claim 7, Ballow in view of Dreicer teach The system of claim 1.
Ballow further teaches, further comprising a computer network access module coupled to said central processing unit for allowing a user of said system to access …from a location other than the location of said system (Ballow: Paragraph [0035], “In further embodiments, as described below, the functionalities may also be provided as a web-based application running on a browser and accessible via the Internet or other communications network.”; Figure 1, Figure 1B; Where the functionalities being provided as a web-based application running on a browser and accessible via the Internet is interpreted as being able to access the functionalities from a location other than the location of the system.), said network access module being controlled by said central processing unit under said computer program (Ballow: Paragraph [0027], “The processing unit 32 may perform arithmetic, logic and/or control operations by accessing system memory 22.”; Figure 1).
Dreicer further teaches, …allowing a user…be authenticated into said system (Dreicer: Paragraph [0067], “Algorithm 500 begins at 502, where user access credentials are received. In one exemplary embodiment, user can be prompted to enter a user ID and other account access controls, and the user's …
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballow’s mapping total return to shareholder to incorporate allowing a user…be authenticated into said system as taught by Dreicer. One of ordinary skill in the art would have been motivated to make these modifications in order to allow experts and practitioners to effectively monitor and evaluate in timely and truly informed ways (Dreicer: Paragraph [0003]).

Regarding Claim 8, Ballow in view of Dreicer teach The system of claim 1.
Ballow further teaches, performance analytic functions…the group consisting of a metric correlation analysis function (Ballow: Figures 5A and 5B; Paragraph [0044], “TRS can be calculated for a given shareholder by adding dividends to any stock price appreciation and dividing the resultant value by the shareholder's original investment. Coupling the external metric TRS with internal metrics of performance allows the company to see exactly what drives shareholder value.), an incentive plan effectiveness analysis (Ballow: Paragraph [0043], “Finally, exemplary methodology activities for enablers 350 include establishing, analyzing, and adapting employee incentive and rewards programs 352 and policies and procedures 354,”; Figure 3, element 350) function and an incentive target setting analysis function (Ballow: Figures 5A and 5B, element 530).
Dreicer further teaches, wherein said predetermined sets of performance analytic functions are selected (Dreicer: Paragraph [0038], “Metrics analytics function system 118 allows a user to select or define functions for analyzing metrics. In one exemplary embodiment, a user can determine a new metric for an organization based upon available data sets, such as a number of persons that received aid … 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballow’s mapping total return to shareholder to incorporate said predetermined sets of performance analytic functions are selected as taught by Dreicer. One of ordinary skill in the art would have been motivated to make these modifications in order to allow experts and practitioners to effectively monitor and evaluate in timely and truly informed ways (Dreicer: Paragraph [0003]).

Regarding Claim 12, Ballow in view of Dreicer teach The system of claim 7.
Ballow further teaches, wherein said central processing unit, said first memory unit…and said input module are part of an Internet webserver (Ballow: Paragraph [0063], “In another embodiment, the program executing the calculations may be resident on computer-readable medium in a server in communication with a privately accessible data communication network, such as the internet or a WAN. The program may be accessed through a computer having a browser based interface to implement the same scenario identified above, or scenarios identified below.”).
Dreicer further teaches, said selection module (Dreicer: Paragraph [0038], “Metrics analytics function system 118 allows a user to select or define functions for analyzing metrics. In one exemplary embodiment, a user can determine a new metric for an organization based upon available data sets, such as a number of persons that received aid as a function of a population of available persons for receiving the aid.”; Paragraph [0066], “Algorithm 500 can be implemented in hardware or suitable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballow’s mapping total return to shareholder to incorporate said selection module as taught by Dreicer. One of ordinary skill in the art would have been motivated to make these modifications in order to allow experts and practitioners to effectively monitor and evaluate in timely and truly informed ways (Dreicer: Paragraph [0003]).

Regarding Claim 13, Ballow in view of Dreicer teach The system of claim 12.
Ballow further teaches, wherein said…module controls said webserver to serve a webpage (Ballow: Paragraph [0030], “A user may enter commands and/or information, as discussed below, into the computing environment 20 through input devices such as mouse 56 and keyboard 58. Other input devices (not shown) may include a microphone (or other sensors), joystick, game pad, scanner, or the like. These and other input devices may be connected to the processing unit 32 through a serial port interface 54 that is coupled to the system bus 38, or may be collected by other interfaces, such as a parallel port interface 50, game port or a universal serial bus (USE).”; Paragraph [0063], “In another embodiment, the program executing the calculations may be resident on computer-readable medium in a server in communication with a privately accessible data communication network, such as the internet or a WAN. The program may be accessed through a computer having a browser based interface to implement the same scenario identified above, or scenarios identified below.”)...
Dreicer further teaches, said selection module (Dreicer: Paragraph [0038], “Metrics analytics function system 118 allows a user to select or define functions for analyzing metrics. In one exemplary embodiment, a user can determine a new metric for an organization based upon available data sets,  allow said user to select from a said plurality of predetermined analytic functions (Dreicer: Paragraph [0038], “Metrics analytics function system 118 allows a user to select or define functions for analyzing metrics. In one exemplary embodiment, a user can determine a new metric for an organization based upon available data sets, such as a number of persons that received aid as a function of a population of available persons for receiving the aid.”; Paragraph [0066], “Algorithm 500 can be implemented in hardware or suitable combination of hardware and software.”; Paragraph [0071], “At 510, it is determined whether a user has selected a function control, such as by selecting to retrieve or enter functions from a graphic user interface function selection control or in other suitable manners.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballow’s mapping total return to shareholder to incorporate said selection module as taught by Dreicer. One of ordinary skill in the art would have been motivated to make these modifications in order to allow experts and practitioners to effectively monitor and evaluate in timely and truly informed ways (Dreicer: Paragraph [0003]).

Regarding Claim 14, Ballow in view of Dreicer teach The system of claim 12.
Ballow further teaches, wherein said input module controls said webserver to serve a webpage to allow said user to enter into said system current performance analytic data (Ballow: Paragraph [0030], “A user may enter commands and/or information, as discussed below, into the computing environment 20 through input devices such as mouse 56 and keyboard 58. Other input devices (not shown) may .

Regarding Claim 15, Ballow in view of Dreicer teach The system of claim 7.
Ballow further teaches, wherein said second memory unit is a database (Ballow: Paragraph [0031], “In one embodiment, the remote computer 68 is a server coupled with a database of historical financial data for a plurality of companies.”).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ballow in view of Dreicer as applied to claims 1-2, 6-8, 12-15 above, and further in view of McLean et al. (Patent No. US 8,078,486, hereinafter McLean).

Regarding Claim 3, Ballow in view of Dreicer teach The system of claim 1.
Ballow further teaches, wherein said information displayed by said display device (Ballow: Paragraph [0030], “A monitor 36, or other type of display device, is also connected to the system bus 38 via an interface, such as a video input/output 34.”; Paragraph [0014], “displaying the hierarchical representation to advise the user of possible management strategies to increase the TRS value.)”)…
wherein said information…device can be captured for storage and subsequent review.
However, in the same field of endeavor, McLean, wherein said information displayed by said display device can be captured for storage and subsequent review (McLean: Column 15, lines 19-42, “The Export component 1096 allows search results to be exported to a wide variety of formats, such as Microsoft Excel or Adobe PDF format.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballow’s mapping total return to shareholder in view Dreicer’s performance metrics assessment to incorporate said information displayed by said display device can be captured for storage and subsequent review as taught by McLean. One of ordinary skill in the art would have been motivated to make these modifications in order to provide workforce optimization (McLean: Column 1, lines 59-67).

Regarding Claim 4, Ballow in view of Dreicer and McLean teach The system of claim 3.
Yet, the above combination does not teach, wherein said information is captured as a pdf file.
However, in the same field of endeavor, McLean, wherein said information is captured as a pdf file (McLean: Column 15, lines 19-42, “The Export component 1096 allows search results to be exported to a wide variety of formats, such as Microsoft Excel or Adobe PDF format.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballow’s mapping total return to shareholder in view Dreicer’s performance metrics assessment to incorporate said information is captured as a pdf file as taught by McLean. One of ordinary skill in the art would have been motivated to make these modifications in order to provide workforce optimization (McLean: Column 1, lines 59-67).

Regarding Claim 5, Ballow in view of Dreicer and McLean teach The system of claim 3.
Yet, the above combination does not teach, wherein said information is captured in a spreadsheet file.
However, in the same field of endeavor, McLean, wherein said information is captured in a spreadsheet file (McLean: Column 15, lines 19-42, “The Export component 1096 allows search results to be exported to a wide variety of formats, such as Microsoft Excel or Adobe PDF format.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballow’s mapping total return to shareholder in view Dreicer’s performance metrics assessment to incorporate said information is captured in a spreadsheet file as taught by McLean. One of ordinary skill in the art would have been motivated to make these modifications in order to provide workforce optimization (McLean: Column 1, lines 59-67).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ballow in view of Dreicer as applied to claims 1-2, 6-8, 12-15 above, and further in view of Breene et al. (Pub. No. US 2007/0156478, hereinafter Breene).

Regarding Claim 9, Ballow in view of Dreicer teach The system of claim 8.
Yet, the above combination does not teach, wherein said incentive plan effectiveness analysis function comprises an incentive prevalence analysis sub function and an incentive effective ness analysis sub function.
However, in the same field of endeavor, Breene teaches, wherein said incentive plan effectiveness analysis function (Breene: Paragraph [0046], “Referring now to FIG. 1, there is depicted a flow diagram of a process utilized in preferred embodiments of the present invention to establish high performance business frameworks and associated diagnostics, and to utilize such diagnostics within the comprises an incentive prevalence analysis sub function (Breene: Paragraph [0051], “Chart 300 is one suitable output of such comparisons that may be used to rank and compare various financial metrics that may be used when identifying high performance businesses at step 101.”) and an incentive effective ness analysis sub function (Breene: Paragraph [0051], “For these five main areas, a measure of peer competitiveness can thereby be generated, such as by creating a composite of relative scores for the first five factors.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballow’s mapping total return to shareholder in view Dreicer’s performance metrics assessment to incorporate said incentive plan effectiveness analysis function comprises an incentive prevalence analysis sub function and an incentive effective ness analysis sub function as taught by Breene. One of ordinary skill in the art would have been motivated to make these modifications in order to improve business performance (Breene: Paragraph [0002]).


Claims 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ballow in view of Dreicer as applied to claims 1-2, 6-8, 12-15 above, and further in view of Sabet et al. (Pub. No. US 2016/0260044, hereinafter Sabet).

Regarding Claim 10, Ballow in view of Dreicer teach The system of claim 1.
Yet, the above combination does not teach, wherein said historic performance analytic data relates to a current peer of said user.
However, in the same field of endeavor, Sabet teaches, wherein said historic performance analytic data relates to a current peer of said user (Sabet: Claim 16, “a knowledge base database to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballow’s mapping total return to shareholder in view Dreicer’s performance metrics assessment to incorporate said historic performance analytic data relates to a current peer of said user as taught by Sabet. One of ordinary skill in the art would have been motivated to make these modifications in order to have more effective performance management system that delivers timelier, accurate, relevant and actionable performance metrics that workforce participants can use to guide them towards better career outcomes (Sabot: Paragraph [0020]).

Regarding Claim 11, Ballow in view of Dreicer teach The system of claim 1.
Yet, the above combination does not teach, wherein said historic performance analytic data relates to other than a current peer of said user.
However, in the same field of endeavor, Sabet teaches, wherein said historic performance analytic data relates to other than a current peer of said user (Sabet: Claim 16, “a knowledge base database to provide a historical and current data for a heuristic calculation of the performance metrics data for a given person, a peer, a cohort and industry wide”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballow’s mapping total return to shareholder in view Dreicer’s performance metrics assessment to incorporate said historic performance analytic data relates to other than a current peer of said user as taught by Sabet. One of ordinary skill in the art would have been motivated to make these modifications in order to have more effective performance management system that delivers timelier, accurate, relevant and actionable performance metrics that 

Regarding Claim 16, Ballow in view of Dreicer teach The system of claim 7.
Ballow further teaches, wherein said second memory unit is a database… 
Yet, the above combination does not teach, a database residing on the Internet.
However, in the same field of endeavor, Sabet teaches, a database residing on the Internet (Sabet: Paragraph [0220], “A Server Module 218 may manage and coordinate several of these modules for the PAC system. A Cloud Management Module 220 may be used for managing cloud based enterprise system for larger usage area and for storing massive amounts of data.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballow’s mapping total return to shareholder in view Dreicer’s performance metrics assessment to incorporate a database residing on the Internet as taught by Sabet. One of ordinary skill in the art would have been motivated to make these modifications in order to have more effective performance management system that delivers timelier, accurate, relevant and actionable performance metrics that workforce participants can use to guide them towards better career outcomes (Sabot: Paragraph [0020]).

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is (571)272-6435.  The examiner can normally be reached on Monday-Thursday 8am – 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571)272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/AKOSUA KYEREME-TUAH/
Primary Patent Examiner, Art Unit 3623